Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 1 of 27 PageID #: 352




                   EXHIBIT 1
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 2 of 27 PageID #: 353



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MICHAEL GRECCO PRODUCTIONS, INC.,

                                Plaintiff,
                                                         Case No. 18 Civ. 03260 (PKC) (JO)
                        v.


  ALAMY INC.,

                                  Defendant.


                     ALAMY INC.’S SECOND AMENDED
                OBJECTIONS AND RESPONSES TO PLAINTIFF’S
      FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS AND THINGS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”), and

 the Local Rules of the United States District Court for the Southern District of New York (“Local

 Rules”), and in accordance with this Court’s Order at the conference held on July 10, 2019 (Dkt.

 No. 49) (the “July 10, 2019 Order”), defendant Alamy Inc. hereby serves further amended

 objections and responses to plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) First Set of

 Requests for the Production of Documents, dated May 14, 2019 (each, a “Request” and,

 collectively, the “Requests”) as follows:

                                    GENERAL OBJECTIONS

        Alamy Inc. makes the following General Objections to the Requests. To the extent that

 one or more of these General Objections are applicable to a specific Request, such General

 Objections are incorporated therein by reference. The assertion of the same, similar, or additional

 objections in response to a specific Request does not waive any of Alamy Inc.’ General Objections:

        1.      Alamy Inc. objects to each Request, and to each of the definitions and instructions

 included in the Requests, to the extent they require that Alamy Inc. create documents not already
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 3 of 27 PageID #: 354



 in existence, process documents in a manner outside Alamy Inc.’s ordinary course of business, or

 purport to impose other obligations beyond, or inconsistent with, those imposed by the Federal

 Rules or the Local Rules, or any other applicable statute, regulation, rule, or court order including,

 without limitation, the July 10, 2019 Order.

        2.      Alamy Inc. objects to each Request to the extent that it seeks the production of

 documents that constitute or contain information that is outside the scope of the first phase of

 discovery.

        3.      Alamy Inc. objects to each Request to the extent that it seeks documents that are

 neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

        4.      Alamy Inc. objects to each Request as being vague, ambiguous, overly broad,

 unduly burdensome, and not limited in time or scope.

        5.      Alamy Inc. objects to each Request to the extent that it purports to require

 production of documents that are not within Alamy Inc.’s possession, custody, or control. Alamy

 Inc. further objects to each Request to the extent that it purports to require production of documents

 that are within Alamy Ltd.’s possession, custody, or control. Consistent with the July 10, 2019

 Order, Alamy Inc. will produce responsive documents only with respect to information or

 documents within Alamy Inc.’s possession, custody, and/or control.

        6.      Alamy Inc. objects to each Request as unduly burdensome to the extent that it seeks

 documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

 contained in public records or otherwise in the public domain and/or accessible to all parties.

        7.      Alamy Inc. objects to each Request to the extent that it seeks documents prepared

 in anticipation of litigation or otherwise protected from disclosure by the attorney-client privilege,

 the work product doctrine, or any other applicable privilege or immunity. Alamy Inc. does not




                                                   2
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 4 of 27 PageID #: 355



 waive, and intends to preserve, any applicable privilege. Any production of such documents shall

 have been inadvertent, and shall not constitute waiver of the attorney-client privilege, the work

 product doctrine, or any other applicable privilege or immunity from disclosure.

        8.      Alamy Inc. objects to the Requests to the extent that they assume disputed facts or

 legal conclusions in defining the documents requested. Alamy Inc. denies any such disputed facts

 or legal conclusions to the extent assumed by each Request. Any response or objection by Alamy

 Inc. to any such Request is without prejudice to this objection.

        9.      Alamy Inc. objects to each Request to the extent that it seeks documents subject to

 a confidentiality obligation owed to any non-party to this lawsuit. Alamy Inc. will attempt to

 obtain permission of any such non-party to disclose the requested documents. With respect to any

 non-party that does not provide to Alamy Inc. permission to disclose such documents, Alamy Inc.

 will provide the identity of such non-party and a description of the documents in Alamy Inc.’s

 custody, possession or control sufficient to allow Alamy Inc. to request the documents directly

 from such non-party (or permission for Alamy Inc. to disclose such information).

        10.     Alamy Inc. objects to each Request as overbroad in geographical scope to the extent

 that it seeks production of documents existing outside the United States.

        11.     Alamy Inc. objects to each Request to the extent that it seeks the production of

 documents that constitute or contain confidential or proprietary information belonging to Alamy

 Inc. Alamy Inc. will produce documents or information only under the terms of an appropriate

 protective order entered in the above-captioned action.

        12.     Alamy Inc. objects to the definitions of “Defendant,” “You,” and “Your” on the

 grounds that they are vague, ambiguous, overly broad, unduly burdensome, and inconsistent with




                                                  3
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 5 of 27 PageID #: 356



 the July 10, 2019 Order. In responding and objecting to these Requests, Alamy Inc. interprets the

 terms “Defendant,” “You,” and “Your” as referring only to Alamy Inc.

        13.     In responding and objecting to these Requests, Alamy Inc. does not concede that

 any of the documents sought or provided are relevant to the claims of any party, proportional to

 the needs of the case, or admissible in evidence.

        14.     In responding and objecting to these Requests, Alamy Inc. does not in any way

 waive any objections to these Requests, instructions, or definitions that Alamy Inc. may later

 assert, including but not limited to competency, relevance, materiality and admissibility,

 vagueness, and overbreadth. Alamy Inc. expressly reserves the right to object to the use of any

 answers below in any subsequent proceedings or any other action. Alamy Inc. further reserves the

 right to object to additional discovery into the subject matter of the Requests.

        15.     An answer that Alamy Inc. shall disclose the documents responsive to any Request

 is not, and shall not be construed as, a representation that such documents exist. Such an answer

 indicates only that Alamy Inc. will disclose all such non-privileged documents that it locates in

 Alamy Inc.’s possession through good-faith efforts and reasonable diligence, assuming any such

 non-privileged documents exist, if there is otherwise no objection to the Request.

        16.     Alamy Inc. reserves the right to supplement, alter or amend these Objections and

 Responses, if necessary or appropriate.

        17.     In responding and objecting to these Requests, Alamy Inc. interprets each Request

 as requesting documents and/or information related to and/or in the possession of Alamy Inc. only

 (and not Alamy Ltd.) in accordance with the July 10, 2019 Order.




                                                     4
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 6 of 27 PageID #: 357



                          SPECIFIC RESPONSES AND OBJECTIONS

        Without waiver of, or prejudice to, any of its General Objections, Defendant responds to

 the specific Requests as follows:

 Request No. 1:

         Documents identifying Defendant’s corporate and legal structure, including without
 limitation Documents reflecting an organizational chart identifying parent companies, divisions,
 subsidiaries, affiliates, trade names, fictitious entities, holding companies, related business entities
 and/or current directors and officers, as it existed at any time between January 1, 2016 and the
 present.

 Response to Request No. 1:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request because it is vague

 and ambiguous, including with respect to the phrase “related business entities,” and overly broad

 and unduly burdensome. Alamy Inc. further objects to this Request to the extent that it seeks

 documents that are publicly available. Alamy Inc. further objects to this Request to the extent that

 it seeks documents that contain confidential and/or proprietary business information.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, Alamy Inc. states that it has already produced

 documents sufficient to satisfy this Request, including the document Bates-numbered

 ALA000154.

 Request No. 2:

         Documents sufficient to identify each officer, director, employee and contractor of Alamy
 Inc. that also held a position (e.g., officer, director, employee or contractor) with Alamy Ltd.

 Response to Request No. 2:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request because it is vague



                                                    5
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 7 of 27 PageID #: 358



 and ambiguous, particularly with respect to the term “contractor” and the phrase “also held a

 position,” and overly broad and unduly burdensome. Alamy Inc. further objects to this Request

 because an interrogatory constitutes a more practical and less burdensome method of obtaining the

 information sought. Alamy Inc. further objects to this Request to the extent that it seeks documents

 that contain confidential and/or proprietary business information.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, Alamy Inc. states that it has already produced

 documents sufficient to satisfy this Request, including the documents Bates-numbered

 ALA000154 and ALA000168-174.

 Request No. 3:

       Documents sufficient to identify each job title and the actual responsibilities (at each
 company) of each Person referenced in Request No. 2.

 Response to Request No. 3:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

 this Request because it is vague and ambiguous, particularly with respect to the phrase “actual

 responsibilities,” and overly broad. Alamy Inc. further objects to this Request to the extent that it

 seeks documents that are not within Alamy Inc.’s possession, custody, or control and because an

 interrogatory constitutes a more practical and less burdensome method of obtaining the

 information sought.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, Alamy Inc. states that it does not possess any

 documents responsive to this Request as modified by the Court’s July 10, 2019 Order.




                                                  6
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 8 of 27 PageID #: 359



 Request No. 4:

        All Documents concerning any agreement between Alamy Ltd. and Alamy Inc. in
 existence at any time between January 1, 2016 and the present.

 Response to Request No. 4:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

 this Request on the grounds that it is overly broad and unduly burdensome, including insofar as it

 seeks the production of “all” documents. Alamy Inc. further objects to this Request to the extent

 that it seeks documents that contain confidential and/or proprietary business information or are

 protected by the attorney-client privilege and/or work-product doctrine.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, Alamy Inc. states that it has already produced all

 documents that it located in its possession through good-faith efforts and reasonable diligence,

 including the documents Bates-numbered ALA000175 and ALA000176-179.

 Request No. 5:

         Documents sufficient to identify all corporate functions (e.g., and without limitation,
 payroll, accounting, information technology, human resources, legal, or similar responsibilities)
 for the operation of Alamy Inc. performed by Alamy Ltd. officers, directors, or employees.

 Response to Request No. 5:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

 it is vague and ambiguous, and overly broad and unduly burdensome. Alamy Inc. further objects

 to this Request to the extent that it seeks documents that contain confidential and/or proprietary

 business information. Alamy Inc. further objects to this Request because a deposition constitutes

 a more practical and less burdensome method of obtaining the information sought.



                                                 7
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 9 of 27 PageID #: 360



        Without waiving the foregoing general and specific objections, Alamy Inc. states that it

 does not possess documents responsive to this Request.

 Request No. 6:

        Documents sufficient to illustrate how Alamy Ltd. has been compensated, or Alamy Inc.
 has been charged, for the corporate functions performed by Alamy Ltd. referenced in Request No.
 5.

 Response to Request No. 6:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

 it is vague and ambiguous, and overly broad and unduly burdensome. Alamy Inc. further objects

 to this Request to the extent that it seeks documents that contain confidential and/or proprietary

 business information.

        Without waiving the foregoing general and specific objections, Alamy Inc. states that it

 does not possess documents responsive to this Request.

 Request No. 7:

         Documents sufficient to identify all corporate functions (e.g., and without limitation,
 payroll, accounting, information technology, human resources, legal, or similar responsibilities)
 for the operation of Alamy Ltd. performed by Alamy Inc. officers, directors, or employees.

 Response to Request No. 7:

        Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

 of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

 it is vague and ambiguous, and overly broad and unduly burdensome. Alamy Inc. further objects

 to this Request to the extent that it seeks documents that contain confidential and/or proprietary

 business information. Alamy Inc. further objects to this Request because a deposition constitutes

 a more practical and less burdensome method of obtaining the information sought.




                                                 8
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 10 of 27 PageID #: 361



         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  does not possess documents responsive to this Request, as Alamy Inc. does not perform corporate

  functions for the operation of Alamy Ltd.

  Request No. 8:

         Documents sufficient to illustrate how Alamy Inc. is compensated, or Alamy Ltd. is
  charged, for any of the corporate functions performed by Alamy Inc. referenced in Request No. 7.

  Response to Request No. 8:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous, and overly broad and unduly burdensome. Alamy Inc. further objects

  to this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  does not possess documents responsive to this Request, as Alamy Inc. does not perform corporate

  functions for the operation of Alamy Ltd.

  Request No. 9:

          Documents sufficient to identify revenue received, or credited to, Alamy Inc. as a result of
  the license of any photographic image displayed on the Website.

  Response to Request No. 9:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous, and overly broad and unduly burdensome, including insofar as it seeks

  documents related to “any photographic image” and is overly expansive in temporal scope. Alamy




                                                   9
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 11 of 27 PageID #: 362



  Inc. further objects to this Request to the extent that it seeks documents that contain confidential

  and/or proprietary business information.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has already produced all

  documents that it located in its possession through good-faith efforts and reasonable diligence,

  including the documents Bates-numbered ALA000289-293 and ALA000294-306.

  Request No. 10:

          Documents sufficient to identify the goods or services provided by Alamy Inc. that resulted
  in the revenue referred to in Request No. 9.

  Response to Request No. 10:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information. Alamy Inc. further objects to this Request because a deposition constitutes

  a more practical and less burdensome method of obtaining the information sought.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has already produced all

  documents that it located in its possession through good-faith efforts and reasonable diligence,

  including the documents Bates-numbered ALA000289-293 and ALA000294-306.

  Request No. 11:

         All Documents concerning the reproduction of any of the Copyrighted Works At Issue.

  Response to Request No. 11:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the July 10, 2019 Order. Alamy Inc. further objects to this



                                                  10
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 12 of 27 PageID #: 363



  Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome, and

  overly expansive in temporal scope. Alamy Inc. further objects to this Request to the extent that

  it seeks documents that are not within Alamy Inc.’s possession, custody, or control and/or are more

  readily accessible from third parties.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 12:

          Documents sufficient to identify all Persons who played any role in the reproduction of
  any of the Copyrighted Works At Issue.

  Response to Request No. 12:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, particularly with respect to the phrase

  “played any role,” overly broad and unduly burdensome, and overly expansive in temporal scope.

  Alamy Inc. further objects to this Request to the extent that it seeks documents that are not within

  Alamy Inc.’s possession, custody, or control and/or are more readily accessible from third parties.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 13:

         All Documents concerning the public display of any of the Copyrighted Works At Issue.



                                                  11
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 13 of 27 PageID #: 364




  Response to Request No. 13:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome,

  and overly expansive in temporal scope. Alamy Inc. further objects to this Request to the extent

  that it seeks documents that are not within Alamy Inc.’s possession, custody, or control, are more

  readily accessible from third parties, or are otherwise publicly available.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 14:

          Documents sufficient to identify all Persons who played any role in the public display of
  any of the Copyrighted Works At Issue.

  Response to Request No. 14:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome,

  and overly expansive in temporal scope. Alamy Inc. further objects to this Request to the extent

  that it seeks documents that are not within Alamy Inc.’s possession, custody, or control, are more

  readily accessible from third parties, or are otherwise publicly available. Alamy Inc. further

  objects to this Request because an interrogatory constitutes a more practical and less burdensome

  method of obtaining the information sought.




                                                   12
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 14 of 27 PageID #: 365



          Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request because they are outside the scope of the

  first phase of discovery. Alamy Inc. further states that it does not possess any documents

  responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 15:

          All Documents concerning the distribution, including without limitation any transfer of
  any electronic or physical copy, of any of the Copyrighted Works At Issue. This Request includes,
  but is not limited to, Documents concerning the transfer of any of the Copyrighted Works At Issue
  between or among Alamy Ltd. and Alamy Inc.

  Response to Request No. 15:

          Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome,

  and overly expansive in temporal scope. Alamy Inc. further objects to this Request on the grounds

  that it is improperly compound.

          Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states, in response to the first sentence

  of this Request, that it has produced all documents found in its possession through a commercially

  reasonable search, including the documents Bates-numbered ALA000181, ALA000182,

  ALA000183, ALA000184, ALA000185-ALA000186, ALA000187-ALA000189, ALA000190-

  ALA000215. In response to the second sentence of this Request, Alamy Inc. states that it does not

  possess documents responsive to the second sentence of this Request, as there have been no

  “transfer[s] of any of the Copyrighted Works At Issue between or among Alamy ltd. and Alamy

  Inc.”




                                                  13
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 15 of 27 PageID #: 366



  Request No. 16:

         Documents sufficient to identify all Persons who played any role in the distribution,
  including without limitation any transfer of any electronic or physical copy, of any of the
  Copyrighted Works At Issue. This Request includes, but is not limited to, Documents identifying
  the Persons who played a role in the transfer of any of the Copyrighted Works At Issue between
  or among Alamy Ltd. and Alamy Inc.

  Response to Request No. 16:

          Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome,

  particularly with respect to the phrase “played any role,” and overly expansive in temporal scope.

  Alamy Inc. further objects to this Request on the grounds that it is improperly compound. Alamy

  Inc. further objects to this Request because an interrogatory constitutes a more practical and less

  burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents in response to the first sentence of this Request because it is ambiguous

  and overbroad. However, to the extent that issuing invoices constitutes “play[ing] a role in the

  distribution,” Alamy Inc. Alamy Inc. states that it has already produced all documents that it

  located in its possession through good-faith efforts and reasonable diligence, including the

  documents Bates-numbered ALA000185-ALA000186, ALA000187-ALA000189, ALA000190-

  ALA000215. In response to the second sentence of this Request, Alamy Inc. states that it does

  not possess documents responsive to the second sentence of this Request, as there have been no

  “transfer[s] of any of the Copyrighted Works At Issue between or among Alamy ltd. and Alamy

  Inc.”




                                                  14
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 16 of 27 PageID #: 367



  Request No. 17:

          All Documents concerning any license applicable to any of the Copyrighted Works At
  Issue in which Alamy Ltd. or Alamy Inc. is a licensee.

  Response to Request No. 17:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is overly broad and unduly burdensome, including insofar as it seeks the production of “all”

  documents. Alamy Inc. further objects to this Request to the extent that it seeks documents that

  are already in Plaintiff’s possession, custody, or control.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has already produced all

  documents that it located in its possession through good-faith efforts and reasonable diligence,

  including the documents Bates-numbered ALA000022-45, ALA000046-59, and/or ALA000060-

  73.

  Request No. 18:

          All Documents concerning any license applicable to any of the Copyrighted Works At
  Issue in which Alamy Ltd. or Alamy Inc. is a licensor.

  Response to Request No. 18:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is overly broad and unduly burdensome, including insofar as it seeks the production of “all”

  documents. Alamy Inc. further objects to this Request to the extent that it seeks documents that

  are already in Plaintiff’s possession, custody, or control.




                                                   15
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 17 of 27 PageID #: 368



         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has produced all documents

  found in its possession through a commercially reasonable search, including the documents Bates-

  numbered ALA000004-14, ALA000181, ALA000182, ALA000183, ALA000184, ALA000185-

  186, ALA000187-189, and ALA000190-215.

  Request No. 19:

           Documents sufficient to show the receipt and any further transfers of money paid for each
  of the licenses referred to in Request 18.

  Response to Request No. 19:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous, particularly with respect to the term “receipt” and the phrase “further

  transfers of money paid,” and overly broad and unduly burdensome. Alamy Inc. further objects

  to this Request to the extent that it seeks documents that are neither relevant to the claims or

  defenses of any party nor proportional to the needs of the case. Alamy Inc. further objects to this

  Request to the extent that it seeks documents that contain confidential and/or proprietary business

  information.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has produced all

  documents found in its possession through a commercially reasonable search, including the

  documents Bates-numbered ALA000181, ALA000182, ALA000183, ALA000184, ALA000185-

  186, ALA000187-189, and ALA000190-215.




                                                  16
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 18 of 27 PageID #: 369



  Request No. 20:

          All Documents concerning the holding out, or offering, any of the Copyrighted Works At
  Issue for a potential license, or other permission to use.

  Response to Request No. 20:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome,

  and overly expansive in temporal scope. Alamy Inc. further objects to this Request on the grounds

  that it is cumulative and duplicative of other Requests herein. Alamy Inc. further objects to this

  Request to the extent that it seeks documents that are not within Alamy Inc.’s possession, custody,

  or control and/or are more readily accessible from third parties.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 21:

         Documents sufficient to identify the source of each of the Copyrighted Works At Issue.

  Response to Request No. 21:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, particularly with respect to the term

  “source.” Alamy Inc. further objects to this Request to the extent that it seeks documents that are

  publicly available and/or are already in Plaintiff’s possession, custody, or control.




                                                   17
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 19 of 27 PageID #: 370



         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it will not produce documents

  responsive to this Request at this time because they are outside the scope of the first phase of

  discovery. Alamy Inc. further states that it does not possess any documents responsive to this

  Request as modified by the Court’s July 10, 2019 Order.

  Request No. 22:

         Documents sufficient to identify the specific Copyrighted Work(s) At Issue applicable to
  each source referenced in Request No. 21.

  Response to Request No. 22:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, particularly with respect to the term

  “source.” Alamy Inc. further objects to this Request to the extent that it seeks documents that are

  publicly available and/or are already in Plaintiff’s possession, custody, or control.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it will not produce documents

  responsive to this Request at this time because they are outside the scope of the first phase of

  discovery. Alamy Inc. further states that it does not possess any documents responsive to this

  Request as modified by the Court’s July 10, 2019 Order.

  Request No. 23:

        All Documents concerning any modification to, alteration to, cropping of, addition of any
  watermark or metadata to, or removal of any watermark or metadata from, any of the Copyrighted
  Works At Issue after obtained or received from its source.




                                                   18
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 20 of 27 PageID #: 371



  Response to Request No. 23:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seek the production of “all” documents.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 24:

         Documents sufficient to identify all Persons who played any role in any of the actions
  referenced in Request No. 23.

  Response to Request No. 24:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, particularly with respect to the phrase

  “played any role,” and overly broad and unduly burdensome.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 25:

          Documents sufficient to identify the insurance coverage applicable, in whole or in part, to
  claims arising out of operation of the Website and the identification of all insureds covered by
  those insurance policies.



                                                  19
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 21 of 27 PageID #: 372




  Response to Request No. 25:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous. Alamy Inc. further objects to this Request to the extent that it seeks

  documents that contain confidential and/or proprietary business information.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has already produced

  documents sufficient to satisfy this Request, including the document Bates-numbered

  ALA000216-246.

  Request No. 26:

         All Documents concerning the assertion of copyrights, or demand for a fee or other
  payment, by Alamy Ltd. or Alamy Inc. against, or communicated to, any other Person that related
  to the Person’s reproduction, display, distribution, or other use of any photographic image
  displayed on the Website.

  Response to Request No. 26:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, particularly with respect to the phrase

  “assertion of copyrights,” and overly broad and unduly burdensome, including insofar as it seeks

  the production of “all” documents. Alamy Inc. further objects to this Request to the extent that it

  seeks documents that are neither relevant to the claims or defenses of any party nor proportional

  to the needs of the case. Alamy Inc. further objects to this Request to the extent that it seeks

  documents that contain confidential and/or proprietary business information or are protected by

  the attorney-client privilege and/or work-product doctrine.




                                                  20
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 22 of 27 PageID #: 373



         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.1

  Request No. 27:

         Documents sufficient to identify each officer, director, employee or contractor, by name
  and employer, who had password access, or other ability, to post or delete content to or from the
  Website. This Request does not include Documents identifying officers, directors, employees, or
  contractors who had the same ability to post content on the “Our Blog” section of the Website that
  was extended to users of the Website generally.

  Response to Request No. 27:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous, overly broad and unduly burdensome, and overly expansive in temporal

  scope. Alamy Inc. further objects to this Request to the extent that it seeks documents that are

  neither relevant to the claims or defenses of any party nor proportional to the needs of the case.



  1
   Alamy Inc. notes that it previously represented that there are “cease-and-desist letters” that are
  “potentially responsive” to this Request. See Letter from Nancy E. Wolff to Plaintiff’s Counsel
  dated June 18, 2019. At the time this representation was made, Alamy Inc. interpreted Request
  No. 26 as calling for the production of, inter alia, cease-and-desist letters containing “assertion[s]
  of copyrights, or “demand[s] for a fee or other payment,” not only by Alamy Inc., but also “by
  Alamy Ltd.” The cease-and-desist letters that Alamy Inc. represented were “potentially
  responsive” were sent on behalf of Alamy Ltd. by a third-party service provider, known as
  PicScout (Israel) Ltd. (“PicScout”), pursuant to a service agreement made between PicScout and
  Alamy Ltd. (the “Agreement”). These cease-and-desist letters involve “the assertion of copyrights,
  or demand for a fee or other payment, by Alamy Ltd.” (not Alamy Inc.), and exist only in Alamy
  Ltd.’s (not Alamy Inc.’s) possession, and therefore are not responsive to Request No. 26 as
  modified by the Court’s July 10, 2019 Order. Alamy Inc. has nevertheless obtained in good faith
  a representative example of such a cease-and-desist letter from Alamy Ltd., as well as a copy of
  the Agreement, and has produced them for Plaintiff’s review under Bates numbers ALA000307-
  ALA000308 and ALA000309-ALA000315. Alamy Inc. states that it does not possess any cease-
  and-desist letters or any other documents and communications concerning “the assertion of
  copyrights, or demand for a fee or other payment, by . . . Alamy Inc.”


                                                   21
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 23 of 27 PageID #: 374



  Alamy Inc. further objects to this Request because an interrogatory constitutes a more practical

  and less burdensome method of obtaining the information sought.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 28:

         Documents sufficient to identify each officer, director, employee or contractor, by name
  and employer, identified to the domain registrar for the Website as a representative with authority
  to make changes to the account information for that domain.

  Response to Request No. 28:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the Court’s July 10, 2019 Order. Alamy Inc. further objects to this Request on the grounds that

  it is vague and ambiguous, overly broad and unduly burdensome, and overly expansive in temporal

  scope. Alamy Inc. further objects to this Request to the extent that it seeks documents that are

  neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

  Alamy Inc. further objects to this Request because an interrogatory constitutes a more practical

  and less burdensome method of obtaining the information sought.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 29:

          All Documents concerning the policies and practices applicable to the posting of content
  from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or Alamy,
  Inc. that were in effect at any time between January 2, 2016 and the present.




                                                  22
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 24 of 27 PageID #: 375



  Response to Request No. 29:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Alamy Inc. further

  objects to this Request to the extent that it seeks documents that are neither relevant to the claims

  or defenses of any party nor proportional to the needs of the case. Alamy Inc. further objects to

  this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.2

  Request No. 30:

          All Documents concerning the policies and practices applicable to the removal of content
  from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or Alamy,
  Inc. that were in effect at any time between January 2, 2016 and the present.

  Response to Request No. 30:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to




  2
    Alamy Inc. notes that it previously represented that it “confirmed that there are ‘policies and
  procedures applicable to the removal of content from the Website by officers, directors, employees
  or contractors for Alamy Ltd.’ in place.” Letter from Nancy E. Wolff to Plaintiff’s Counsel dated
  June 18, 2019. However, such policies and procedures relate to Alamy Ltd. and are not responsive
  to this Request as modified by the Court’s July 10, 2019 Order. Alamy Inc. is not involved in the
  removal of content from the Website.


                                                   23
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 25 of 27 PageID #: 376



  this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Alamy Inc. further

  objects to this Request to the extent that it seeks documents that are neither relevant to the claims

  or defenses of any party nor proportional to the needs of the case. Alamy Inc. further objects to

  this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information.

         Without waiving the foregoing general and specific objections, Alamy Inc. states that it

  will not produce documents responsive to this Request at this time because they are outside the

  scope of the first phase of discovery. Alamy Inc. further states that it does not possess any

  documents responsive to this Request as modified by the Court’s July 10, 2019 Order.

  Request No. 31:

         The Documents referenced in Sections B 1 I and B 1 ii of Alamy Inc. Alamy Inc.’s Initial
  Disclosures.

  Response to Request No. 31:

         Alamy Inc. objects to this Request to the extent that it seeks information outside the scope

  of the first phase of discovery and the Court’s July 10, 2019 Order. Alamy Inc. further objects to

  this Request to the extent that it seeks documents that are publicly available and/or are already in

  Plaintiff’s possession, custody, or control.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Alamy Inc. states that it has already produced all

  documents that it located in its possession through good-faith efforts and reasonable diligence,

  including the documents Bates-numbered ALA000004-14, ALA000022-45, ALA000046-59,

  ALA000060-73, ALA000074-81, ALA000185-186, ALA000187-189, and ALA000190-215




                                                   24
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 26 of 27 PageID #: 377



                                      Respectfully submitted,

   Dated: New York, New York          COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
          July 17, 2019

                                      By:    /s/ Nancy E. Wolff
                                               Nancy E. Wolff
                                               Marissa B. Lewis
                                               41 Madison Avenue, 38th Floor
                                               New York, New York 10010
                                               Tel.: (212) 974-7474
                                               Fax: (212) 974-8474
                                               nwolff@cdas.com
                                               mlewis@cdas.com

                                      Attorneys for Defendant Alamy Inc.




                                        25
Case 1:18-cv-03260-PKC-JO Document 50-1 Filed 07/17/19 Page 27 of 27 PageID #: 378



                                 CERTIFICATE OF SERVICE

         I hereby certify that, on July 17, 2019, I caused a true and correct copy of the foregoing

  Defendant Alamy Inc.’s Second Amended Responses and Objections to Plaintiff’s First Set of

  Requests for Production of Documents be served by email and U.S. mail on the following:

                                        Steven M. Cowley
                                        Duane Morris LLP
                                    100 High Street, Suite 2400
                                     Boston, MA 02110-1724
                                   smcowley@duanemorris.com

                                         Jovalin Dedaj
                                      Duane Morris LLP
                                        1540 Broadway
                                New York, New York 10036-4086
                                   jdedaj@duanemorris.com


                                                       /s/ Marissa B. Lewis
                                                         MARISSA B. LEWIS
